Citation Nr: 0122586	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to 
November 1994.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran completed two years, nine months, and 21 days 
of his four-year obligated period of active duty.

3.  The veteran was discharged from active duty with a 
general discharge.


CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code. 38 U.S.C.A. §§ 
3011, 3012, 3018A, 3018B (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.15, 21.7042, 21.7045 (2000); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 
103, 114 Stat. 1822, 1826 (2000); 65 Fed. Reg. 67266 (Nov. 9, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be found eligible for 
Chapter 30 educational assistance benefits on the following 
bases: (1) He served in excess of two years of his four-year 
commitment; (2) He was discharged for the convenience of the 
Government after serving at least 30 continuous months of 
active duty; (3) He was discharged for a medical condition 
(personality disorder) which preexisted service; (4) He was 
discharged for a personality disorder which was a physical or 
mental condition that was not characterized as a disability, 
did not result from his own willful misconduct, but which the 
U.S. Navy determined did interfere with his duty performance.

The Board notes that Congress recently revised the law 
governing, in pertinent part, service eligibility 
requirements for awards of Chapter 30 benefits.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that in the present appeal, regardless of 
whether the old or current version of the law is applied, the 
outcome is the same in this case, and the Board will proceed 
with disposition of this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to the changes, the service eligibility requirements 
for Chapter 30 educational assistance specified that, after 
June 30, 1985, an individual must either serve for at least 
three years of continuous active duty in the Armed Forces, in 
the event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042.  These special circumstances require that an 
individual who did not have sufficient qualifying active duty 
service be discharged or released from active duty (1) for a 
service-connected disability; (2) for a medical condition 
preexisting service and determined not to be service 
connected; (3) for hardship; (4) for the convenience of the 
Government in the case of an individual who completed not 
less than 20 months of continuous active duty, if the initial 
obligated period of active duty of the individual is less 
than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active service of the 
individual was at least three years; (5) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with her 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042.

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Further, individuals who 
were discharged for the convenience of the Government still 
have to serve 20 months, if they had a two-year obligation, 
or 30 months, if they had an obligation of three years or 
more, but with the change in law, that time can be from a 
later period of service.  See 38 U.S.C.A. § 3011 as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  However, 
these statutory changes are of no benefit to the veteran in 
this case.  This is because regardless of whether the veteran 
in this case meets the length of service requirements under 
the old or revised version of the law, he was not released 
from such service with an honorable discharge.  See 
38 U.S.C.A. § 3011(a)(3)(B) (West 1991 & Supp. 2001); 
38 C.F.R. § 21.7042(a)(4) (2000).

The Board notes that eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
or was separated pursuant to voluntary separation incentives.  
38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2001); 38 
C.F.R. § 21.7045 (2000).  However, this provision of law is 
inapplicable to the instant appeal.

The Board further observes that during the pendency of this 
appeal 38 C.F.R. § 21.7042 was revised primarily for the 
purpose of changing the eligibility criteria for individuals 
who had active duty service followed by service in the 
Selected Reserve; the changes are clearly not applicable to 
the instant case and again require an honorable discharge 
from a qualifying period of active service.  See 38 C.F.R. 
§ 21.7042(b) (2000); 65 Fed. Reg. 67266 (Nov. 9, 2000) 
(codified at 38 C.F.R. § 21.7042). 

In this case, the evidence indicates that the veteran first 
entered on active duty in February 1992.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011.  The record 
however, indicates that he did not serve on active duty for a 
period of at least three years of continuous active duty 
(pursuant to the old version of the law) nor did he complete 
his obligated period of active service of 4 years (pursuant 
to the revised statute).  

The veteran argues that he is entitled to such benefits under 
the provisions of 38 U.S.C.A. § 3011(a)(1)(ii) (West 1991 & 
Supp. 2001).  As noted, under the provisions of 38 U.S.C.A. 
§ 3011(a)(1)(ii), a veteran may still be found eligible for 
Chapter 30 benefits, even if he did not meet the length-of-
service requirements above, provided he was discharged with a 
honorable discharge, and if he was discharged or released 
from active duty for certain enumerated reasons. 38 U.S.C.A. 
§ 3011(a)(1)(ii) (West 1991 & Supp. 2001).  

In this regard, while the veteran contends that he was 
discharged from service for the convenience of the Government 
after serving at least 30 months of active duty, the 
Department of Defense computer generated information 
indicates that the separation reason was that the veteran was 
dropped from the rolls (DFR).  Further, during the course of 
adjudication of this claim, the RO asked the Navy whether the 
veteran's separation reason could be changed to one that 
might entitle him to benefits, such as for the convenience of 
the Government, and to verify whether the veteran's discharge 
had been upgraded to "honorable."  However, in March 1999, 
the Navy representative responded that the veteran was not 
eligible because he had received a general discharge for 
personality disorder after serving 2 years, 9 months and 21 
days, and that he had no prior service.  In addition, the 
Board notes that he was absent without leave for over two 
months of this time period, from May 10, 1994 until July 20, 
1994, and thus that period must be deducted from his total 
time in service for purposes of determining eligibility for 
Chapter 30 benefits.  See 38 C.F.R. §§ 3.15, 21.7042 (2000).  

However, as noted above, regardless of whether the veteran 
served the requisite obligated period of service, or met the 
exceptions enumerated above, he must still have been 
discharged from the service with an honorable discharge.  See 
38 U.S.C.A. § 3011(a)(3) (West 1991).

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a), 
as he did not receive an honorable discharge.  Rather, he was 
discharged with a general discharge for personality disorder 
after serving two years, nine months, and twenty-one days of 
a four-year enlistment.  See Carr v. Brown, 5 Vet. App. 2 
(1993) (veteran not eligible for educational benefits since 
his final discharge was general, and earlier honorable 
discharge was not based on three years' continuous active 
service commencing after June 30, 1985, and remaining 
honorable discharges were granted prior to June 30, 1985).

The Court has held that any disagreement a veteran may have 
with a discharge classification must be raised with the Board 
for the Correction of Military Records, not with VA.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also 10 U.S.C. § 
1552(a)(1) (indicating that the Secretary of a military 
department may change a military record to correct an error 
or to remove an injustice).  The veteran has indicated that 
he intends to request that the character of his discharge be 
changed.  Should he succeed in challenging the character of 
his discharge through the proper channels in the future, he 
may then satisfy the unambiguous eligibility criteria stated 
above.  At this point, however, he has failed to prove that 
he is eligible for education benefits based on the character 
of his discharge.

The legal criteria governing basic eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Based on the 
foregoing, the Board finds that the veteran has failed to 
establish that he is eligible for such benefits.  As the law 
in this case is dispositive, the claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified at 38 U.S.C. § 5103 (West Supp. 2001)) 
(VCAA).  Further, VA issued regulations to implement the VCAA 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations and thus, are not 
applicable to the instant appeal.  See 66 Fed. Reg. 45,629 
(Aug. 29, 2001).  In any event to the extent the statutory 
provisions of the VCAA are applicable to this appeal, and for 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.  Further, it 
appears that the notice requirements of the new law have been 
met through various correspondence from the RO to the veteran 
and the May 1999 statement of the case.  



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


